Citation Nr: 1020682	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  97-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hip and ankle 
pain, previously claimed as joint pain, to include as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 
1988, and from November 1990 to June 1991, with service in 
the Southwest Asia Theater of Operations from January to May 
1991 in support of Operations Desert Shield/Desert Storm.  
Pertinent evidence of record is to the effect that the 
Veteran had additional service with the United States Army 
National Guard.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision by the VARO in Denver, 
Colorado.  This matter was remanded in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 remand, the RO was instructed to attempt to 
obtain any pertinent VA treatment records subsequent to April 
2006.  No additional VA treatment records have been obtained.  

Additionally, the March 2007 remand instructed the RO to 
afford the Veteran an additional VA examination.  The RO was 
advised that the Veteran must be furnished adequate notice of 
the date and place of any requested examination, and a copy 
of all such notification(s) must be associated with the 
claims folder.  The Veteran failed to report for a VA 
examination scheduled in October 2009.  However, the claims 
file does not contain a letter notifying the Veteran of this 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA treatment records 
subsequent to April 2006 should be 
obtained and incorporated in the claims 
folder.  All attempts to procure such 
records should be documented in the file.  

2.  The Veteran should then be afforded an 
additional VA orthopedic examination, to 
be conducted by a specialist who has not 
heretofore seen or examined the Veteran, 
in order to more accurately determine the 
exact nature and etiology of her claimed 
hip and ankle disabilities.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on her claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the Veteran currently 
suffers from chronic, clinically-
identifiable disabilities of her hips 
and/or ankles, and, if so, whether those 
disabilities as likely as not had their 
origin during her period or periods of 
active military service.  Should it be 
determined that the Veteran suffers from 
chronic hip and/or ankle disability which 
is not attributable to a known diagnosis, 
an additional opinion is requested as to 
whether the Veteran exhibits "objective 
indications of a qualifying chronic 
disability," defined as signs in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and/or other common non-medical indicators 
which are capable of independent 
verification.  "Chronic" is defined as a 
disability existing for six months or 
more, or a disability which exhibits 
intermittent episodes of improvement and 
worsening over a six-month period.  All 
such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then review the 
Veteran's claims for service connection 
for bilateral hip and ankle disabilities.  
Should any benefit sought on appeal remain 
denied, the Veteran and her representative 
should be provided with Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
most recent SSOC in January 2010.  An 
appropriate period of time should be 
allowed for response.  

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


